UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 AMERICAN BILTRITE INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: AMERICAN BILTRITE INC. 57 River Street Wellesley Hills, Massachusetts 02481 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 12, 2010 To the Stockholders of American Biltrite Inc.: Notice is hereby given that the Annual Meeting of the Stockholders of American Biltrite Inc., (the “Company”) will be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York on Wednesday May 12, 2010 at 9:00 A.M., local time, for the following purposes: 1. To elect three directors who will hold office until the Annual Meeting of Stockholders in 2013 and until their successors are duly elected and qualified. 2. To transact any other business that may properly come before the meeting or any adjournment thereof. The close of business on March 12, 2010 has been fixed as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment thereof. A copy of the Company's Annual Report on Form 10-K for the year ended December 31, 2009 is available online at www.ambilt.info. A printed Annual Report and/or proxy statement may be obtained, without charge, by sending a written request with your name and mailing address to: American Biltrite Inc., 57 River Street, Suite 302 Wellesley Hills, MA 02481, Attention Henry W. Winkleman,by email with your name and mailing address to proxy@ambilt.com or by calling the Company at 877-237-6655. The Company will promptly deliver an Annual Report and/or proxy statement upon receipt of such request. It is desirable that the stock of the Company should be represented as fully as possible at the Annual Meeting.Please sign, date and return the proxy card to be provided to you in the envelope to be provided to you, which requires no postage if mailed in the United States. If you should attend the Annual Meeting, you may vote in person, if you wish, whether or not you have sent in your proxy.If you plan to attend the Meeting and wish to vote in person, the Company will give you a ballot at the Meeting; however, if your shares are held in the name of your broker, bank or other nominee, you must obtain from your broker, bank or other nominee and bring to the Meeting a “legal proxy” authorizing you to vote your “street name” shares held at the close of business on March 12, 2010. Your vote at the meeting will revoke any prior proxy you may have submitted. Securities and Exchange Commission rules allow the Company to furnish proxy materials to its stockholders on the internet.You can now access proxy materialsat www.ambilt.info. By Order of the Board of Directors AMERICAN BILTRITE INC. Henry W. Winkleman Secretary Wellesley Hills, Massachusetts April 1, 2010 1 WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE READ THE PROXY STATEMENT AND COMPLETE A PROXY FOR YOUR SHARES AS SOON AS POSSIBLE.IF YOUR SHARES ARE HELD IN THE NAME OF A BROKER, BANK OR NOMINEE, YOU SHOULD PROVIDE INSTRUCTIONS TO YOUR BROKER, BANK OR NOMINEE ON HOW TO VOTE YOUR SHARES.IF YOU ATTEND THE MEETING AND VOTE IN PERSON, THAT VOTE WILL REVOKE ANY PROXY YOU PREVIOUSLY SUBMITTED.IF YOU HOLD SHARES IN THE NAME OF A BROKER, BANK OR NOMINEE, YOU MUST PROVIDE A LEGAL PROXY FROM THAT INSTITUTION IN ORDER TO VOTE YOUR SHARES AT THE MEETING.YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY OR HOW FEW SHARES YOU OWN. 2 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation by and on behalf of the Board of Directors (the "Board") of American Biltrite Inc. (the "Company" or "ABI") of proxies to be used in voting at the Annual Meeting of Stockholders (the "Meeting") to be held on May 12, 2010 at the offices of Skadden Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York at 9:00 A.M., local time, and at any adjournments thereof. The principal executive offices of the Company are located at 57 River Street, Wellesley Hills, Massachusetts02481.The cost of the solicitation will be paid by the Company. It is expected that the solicitation of proxies will be by the Company by mail only, but may also be made by overnight delivery service, facsimile, personal interview,e-mail or telephone by directors, officers or employees of the Company.The Company will request banks and brokers holding stock in their names or custody, or in the names of nominees for others, to forward copies of the proxy material to those persons for whom they hold such stock and, upon request, will reimburse such banks and brokers for their out-of-pocket expenses incurred in connection therewith.This proxy statement and the accompanying proxy card, together with the Company’s annual report to stockholders for the year ended December 31, 2009 are first being made available, and a Notice Regarding the Availability of Proxy Materials, or the Notice of Internet Availability, is first being mailed, to stockholders on or about April 1, 2010. Proxies in the accompanying form, properly executed, duly returned to the Company and not validly revoked, will be voted at the Meeting (including adjournments) in accordance with your instructions, or if no instruction is given in the proxy as to how to vote the shares with respect to one or more proposals, the shares will be voted FOR any proposal as to which you have given no instructions how to vote. If your shares are held in “street name” through a broker, bank or other nominee, you should provide your broker, bank or nominee instructions on how to vote those shares on a proposal if you wish to direct how those shares will be voted on that proposal.To ensure that your broker, bank or nominee receives your instructions, you should promptly complete, sign and send to your broker, bank or nominee in the envelope enclosed with this proxy statement the voting instruction form which is also enclosed. Any stockholder giving a proxy retains the power to revoke it at any time prior to the exercise of the powers conferred thereby by submitting a later dated proxy, by written notice of revocation delivered to the Secretary of the Company before the Meeting, or by voting the shares subject to such proxy in person at the Meeting.If you hold your shares through a broker, bank or other nominee, you will need to contact them to revoke any proxy granted by them with respect to your shares. Attendance at the Meeting in person will not be deemed to revoke a proxy unless the stockholder votes the shares which are subject to the proxy in person at the Meeting.Stockholders of record may vote their shares by returning the proxy card, or by attending the Meeting and voting in person.Votes provided by mail must be received by 11:59 p.m. eastern daylight time on May 11, 2010.If you plan to attend the Meeting and wish to vote in person, the Company will give you a ballot at the Meeting; however, if your shares are held in the name of your broker, bank or other nominee, you must obtain from your broker, bank or other nominee and bring to the Meeting a “legal proxy” authorizing you to vote your “street name” shares held at the close of business on March 12, 2010. On March 12, 2010, there were issued and outstanding 3,441,551 shares of the Company's Common Stock, par value $.01 per share (the "Common Stock").Only stockholders of record at the close of business on that date are entitled to notice of and to vote at the Meeting or any adjournment thereof, and those entitled to vote will have one vote for each share held. A quorum for the consideration of election of directors or any question at the Meeting will consist of a majority in interest of all stock issued and outstanding and entitled to vote upon that question.A plurality of the votes properly cast for the election of a director at the Meeting is required to elect a director.On all other matters, a majority of the votes properly cast upon the question at the Meeting is required to decide the question. Shares represented by proxies marked “WITHHELD” with regard to the election of directors will be counted for purposes of determining whether there is a quorum at the Meeting, but will not be voted in the election of directors, and therefore, will have no effect on the determination of the outcome of the votes for the election of directors. A “broker non-vote” occurs with respect to shares as to a proposal when a broker, bank or intermediary who holds shares of record in its name is not permitted to vote on that proposal without instruction from the beneficial owner of the shares and no instruction is given.Beginning in 2010, a broker bank or intermediary holding your shares in its name will not be permitted to vote such shares with respect to the proposal to elect three directors to be voted on at the Meeting without instruction from you. 3 The Company’s website address is included in this proxy statement as a textual reference only, and the information in the website is not incorporated by reference into this proxy statement. NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS In accordance with rules and regulations adopted by the Securities and Exchange Commission, instead of mailing a printed copy of the Company’s proxy materials to each stockholder of record, the Company may furnish proxy materials via the internet.Accordingly, all of the Company’s stockholders will receive a Notice of Internet Availability, which will be mailed on or about April 12, 2010. By the date of mailing of the Notice of Internet Availability through the conclusion of the Meeting, stockholders will be able to access all of the proxy materials on the internet www.ambilt.info. The proxy materials will be available free of charge.The Notice of Internet Availability will instruct you as to how you may access and review all of the important information contained in the proxy materials (including the Company’s annual report to stockholders) over the internet or through other methods specified at the website designated in the Notice of Internet Availability. DELIVERY OF PROXY MATERIAL AND ANNUAL REPORTS TO HOUSEHOLDS The Securities and Exchange Commission has implemented a rule permitting companies and brokers, banks or other intermediaries to deliver a single copy of an annual report, proxy statement and notice of internet availability of those documents to households at which two or more beneficial owners reside.This method of delivery, which eliminates duplicate mailings, is referred to as "householding."Beneficial owners sharing an address who have been previously notified by their broker, bank or other intermediary and have consented to householding, either affirmatively or implicitly by not objecting to householding, will receive only one copy of the Company's Annual Report on Form 10-K for the year ended December 31, 2009, this proxy statement and Notice of Internet Availability. If you hold your shares in your own name as a holder of record, householding will not apply to your shares. Beneficial owners who reside at a shared address at which a single copy of the Company's annual report for the year ended December 31, 2009, this proxy statement and Notice of Internet Availability is delivered may obtain a separate annual report for the year ended December 31, 2009, proxy statement and/or Notice of Internet Availability without charge by sending a written request to:American Biltrite Inc., 57 River Street, Wellesley Hills, Massachusetts 02481, attention Henry W. Winkleman, or by email with your name and address to proxy@ambilt.com or by calling the company at 877-237-6655.The Company will promptly deliver an annual report for the year ended December 31, 2009, proxy statement and/or Notice of Internet Availabilityupon request.Beneficial owners who reside at a shared address and who wish to receive separate copies in the future of the Company’s annual reports, proxy statements and notices of internet availability may direct such requests to the same physical or email address or telephone number provided above. Not all brokers, banks or other intermediaries may offer the opportunity to permit beneficial owners to participate in householding.If you want to participate in householding and eliminate duplicate mailings in the future, you must contact your broker, bank or other intermediary directly.Alternatively, if you want to revoke your consent to householding and receive separate annual reports and proxy statements, you must contact your broker, bank or other intermediary to revoke your consent to householding. 4 PROPOSAL 1 ELECTION OF DIRECTORS The Board is divided into three classes. The term for each class is three years with the term for one class expiring at successive Annual Meetings of Stockholders.Stockholders are being asked to elect three Class II directors at the Meeting. The Board currently consists of ten directorships and there are currently nine directors serving on the Board, with two directors in Class I and three directors in Class II and four directors in Class III.A valued advisor and a good friend of the Board, Mr. Frederick H. Joseph recently passed away in November2009.Mr. Joseph was a Class I director, and the directorship formerly held by Mr. Joseph is currently vacant. The individuals named as proxies on a properly completed proxy will be voted for the election of the nominees named in Class II below unless otherwise instructed.The term of those Class II directors elected at the Meeting will expire at the Annual Meeting of Stockholders held in 2013 upon the election and qualification of their successors.Should any person named below be unable or unwilling to serve as a director, persons named as proxies intend to vote for such other person as management may recommend.Each nominee is currently a director of the Company. The following table sets forth the name, age and principal occupation of each of the nominees for election as director and each current director, by class, who is expected to continue to serve as a director following the Meeting, together with a statement as to the period during which he or she has served as a director of the Company Name (Age) Business Experience and Other Directorships Expiration of Present Term Nominee Directors CLASS II John C. Garrels III (70) Former Director, Global Banking, The First National Bank of Boston, a national banking association. Director of the Company since 1977. Mr. Garrel’s qualifications to sit on the Board include: Global banking experience including lending, asset/liability management, credit policies and procedures, and treasury functions andhis in depth understanding of the Company and its products obtained over the 33 years he has been on the Board. James S. Marcus (80) Former General Partner, Goldman, Sachs & Co., investment bankers. Former Director of Insight Communications Company, Inc. from 2000-2005. Director of the Company since 1971. Mr. Marcus’ qualifications to sit on the Board include: Experience and knowledge in finance, investment banking, and business relationships as well as an in depth understanding of the company and its products resulting from service on the Board for over 40 years. Roger S. Marcus (64) Chairman of the Board and Chief Executive Officer of the Company.Director of the Company since 1982.Chairman of the Board of Directors and Chief Executive Officer of Congoleum Corporation, a majority owned subsidiary of the Company, since 1993. Mr. Marcus’ qualifications to sit on the Board include: Extensive experience in the operations of manufacturing businesses including a vast knowledge of the flooring industry resulting from his years leading Congoleum Corporation and the Company’s former Amtico flooring division.Mr. Marcus has an in depth understanding of all aspects of American Biltrite’s business acquired over his 43 year career with the Company, and significant executive management experience as CEO ofAmerican Biltrite Inc. for 27 years and Congoleum Corporation for 17 years. 5 Name (Age) Business Experience and Other Directorships Expiration of Present Term Nominee Directors CLASS III Mark N. Kaplan, Esq. (80) Of Counsel, Skadden, Arps, Slate, Meagher & Flom LLP, law firm.Director of the Company since 1982.Director of:Autobytel Inc.; Volt Information Sciences, Inc.; and Congoleum.Former Director of: DRS Technologies Inc. from 1989-2009 and REFAC Technologies Development Corporation from 1967-2007. Mr. Kaplan’s qualifications to sit on the Board include: Experience and knowledge of the law and legal practice, corporate governance expertise, past management experience, and an in depth understanding of the company and its products resulting from service on the Board for over 28 years. Natalie S. Marcus (93) Investor.Director of the Company since 1992.Mrs. Marcus’ qualifications to sit on the Board include: Experience in the flooring industry and an in depth understanding of the company and its products resulting from sixty years as an investor (in part with her husband, the former Chairman of the Company) as well as service on the Board for over 18 years. William M. Marcus (72) Executive Vice President and Treasurer of the Company.Director of the Company since 1966.Director of Aqua Bounty Technologies, Inc. and Congoleum, and formerly a director of Reebok International Ltd.Mr. Marcus’ qualifications to sit on the Board include: Experience as director of four public companies, knowledge and experience in the areas of corporate benefits, pension plan administration, cash management and insurance, and an in depth understanding of the business from a 50 year career at the Company, including 44 years service as a director. Kenneth I. Watchmaker (67) Former Executive Vice President and Chief Financial Officer of Reebok International Ltd. since 2006.Director of the Company since 1995. Director of Global Partners L.P. Mr. Watchmaker’s qualifications to sit on the Board include: Experience and knowledge in finance, accounting, SEC compliance, and corporate internal controls, experience as a partner of a global accounting firm and corporate management experience as Executive Vice President of major corporation. 6 Name (Age) Business Experience and Other Directorships Expiration of Present Term Nominee Directors CLASS I Richard G. Marcus (62) President and Chief Operating Officer of the Company.Director of the Company since 1982.Vice Chairman of the Board of Directors of Congoleum Corporation, since 1994. Mr. Marcus’ qualifications to sit on the Board include: Extensive experience in the operations of both manufacturing businesses and jewelry distribution. Mr. Marcus has an in depth understanding of all aspects of the Company acquired during his 41 year career with it, including service as its President for 27 years.He also has significant experience in the flooring industry acquired as Congoleum Corporation’s Vice Chairman for 17 years as well as through involvement with the Company’s former Amtico flooring division. Leo R. Breitman (69) Former Chairman and CEO, Fleet Bank-Massachusetts. Director of the Company since 2004.Former Director of: Metris Companies Inc. from September 2004 to December 2005 and Refco, Inc. from January 2005 to January 2006. Mr. Breitman’s qualifications to sit on the Board include: Experience as chief executive officer of a leading financial institution and extensive knowledge of the banking industry that includes lending practices, debt refinancing, banking relationships and treasury operations. Note: Natalie S. Marcus is the mother of Roger S. Marcus and Richard G. Marcus and the aunt of William M. Marcus.James S. Marcus is not related to Natalie, Roger, Richard or William Marcus. Individuals who together beneficially own approximately 54.4% of the outstanding Common Stock as of March 12, 2010 have identified themselves as persons who have in the past taken, and may in the future take, actions which direct or cause the direction of the management of the Company, and their voting of shares of Common Stock in a manner consistent with each other.Accordingly, these individuals may be deemed to constitute a “group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), andRule 13d-5 thereunder.In light of the existence of this “group,” the Company is a “controlled company,” as that term is defined in Section 801 of the NYSE Amex’s Company Guide.As a result of the Company’s status as a “controlled company,” it may avail itself of exceptions to the NYSE Amex’s corporate governance standards that generally require a company whose stock is listed for trading on the NYSE Amex to have a majority of its board of directors consist of independent directors, to have director nominations selected or recommended for the board’s selection by either a nominating committee comprised solely of independent directors or by a majority of the independent directors and to have officer compensation determined or recommended to the board for determination either by a compensation committee comprised of independent directors or by a majority of the independent directors.Pursuant to the NYSE Amex’s independence standards, the Company’s Board of Directors has determined that the following five of its directors are independent: Leo R. Breitman, John C. Garrels III, Mark N. Kaplan, James S. Marcus, and Kenneth I. Watchmaker.In determining Mr. Kaplan's independence, the Board considered Mr. Kaplan's Of Counsel status with the law firm Skadden, Arps, Slate, Meagher & Flom LLP, which firm the Company retained for a variety of legal matters in 2009 and 2010 and proposes to retain during the remainder of 2010. Mr. Frederick Joseph ceased serving as a director of the Company upon his passing away in November 2009.The Board had previously determined that Mr. Joseph was independent pursuant to the NYSE Amex's independence standards. 7 THE BOARD OF DIRECTORS RECOMMENDS THAT STOCKHOLDERS VOTE FOR THE ELECTION OF EACH OF THE NOMINEES FOR CLASS II DIRECTOR. EXECUTIVE OFFICERS The following table sets forth certain information relating to the executive officers of the Company. Executive Officer (Age) Position Executive Officer Since(1) Roger S. Marcus (64) Chief Executive Officer of the Company.Chief Executive Officer of Congoleum since 1993. Richard G. Marcus (62) President and Chief Operating Officer of the Company. Vice Chairman of Congoleum since 1994. William M. Marcus (72) Executive Vice President and Treasurer of the Company. Howard N. Feist III (53) Vice President-Finance and Chief Financial Officer of the Company.Chief Financial Officer and Secretary of Congoleum since 1988. Michael Merkx (43) Vice President and General Manager, Tape Products Division. Roch Leblanc (53) Vice President and General Manager, American Biltrite (Canada) Ltd. Henry W. Winkleman (65) Vice President, Corporate Counsel, and Secretary of the Company. (1)All of the Company’s executive officers have held their current positions for more than five years, except for Roch Leblanc and Michael Merkx.Prior to being named an executive officer in 2008, Mr. Leblanc was President and CEO of Advanced Fiber Technologies, Inc. from 2002-2007. Prior to being named an executive officer in 2009, Mr. Merkx held the positions of Vice President, General Manager, and Business Director at Avery Dennison Corporation from 2004- 2009. 8 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table, together with the accompanying text and footnotes, sets forth, as of March 12, 2010 (unless otherwise indicated), (a) the holdings of Common Stock of each director of the Company and of each person nominated for election as a director of the Company at the Meeting, (b) the holdings of Common Stock of each person named in the Summary Compensation Table that appears later in this proxy statement and of all executive officers and directors of the Company as a group and (c) the names, addresses and holdings of Common Stock of each person who, to the Company's knowledge, beneficially owns 5% or more of the outstanding Common Stock. The information set forth in the footnotes to the following table with respect to Congoleum stock is as of March 12, 2010. NameandAddress ofBeneficialOwner(1) Amount andNatureof BeneficialOwnership(2) Per­cent of CommonStock Directors and Executive Officers Richard G. Marcus c/o American Biltrite Inc. 57 River Street Wellesley Hills, MA02481 25.0% Roger S. Marcus c/o American Biltrite Inc. 57 River Street Wellesley Hills, MA02481 24.6 William M. Marcus c/o American Biltrite Inc. 57 River Street Wellesley Hills, MA02481 10.3 Natalie S. Marcus Mark N. Kaplan * John C. Garrels III * Kenneth I. Watchmaker * James S. Marcus * Leo R. Breitman * All directors and executive officers as a group (13 persons) 54.9 5% Beneficial Owners, other than persons listed above Larry Callahan Ashmont Drive St. Louis, MO 63123 15.2 Dimensional Fund Advisors, LP Palisades West Building One 6300 Bee Cave Road Austin, Texas 78746 5.6 * Represents beneficial ownership of less than 1% of Common Stock outstanding. Addresses are given only for beneficial owners of more than 5% of the Common Stock outstanding. Unless otherwise noted, the nature of beneficial ownership is sole voting and/or invest­ment power. 9 As of the date shown, these shares were among the 1,979,775 shares, or approximately 54.4%, of the outstanding Common Stock beneficially owned by the following persons, who have in the past taken, and may in the future take, actions which direct or cause the direction of the management of the Company and the voting of their shares of Common Stock in a manner consistent with each other, and who therefore may be deemed to constitute a "group" within the meaning of Section 13(d)(3) of the Exchange Act and Rule 13d-5 thereunder: Natalie S. Marcus, Richard G. Marcus, Roger S. Marcus, William M. Marcus and Cynthia S. Marcus (c/o American Biltrite Inc., 57 River Street, Wellesley Hills, MA 02481).The Company owns 4,395,605 shares of the Class B Common Stock of Congoleum and 151,100 shares of the Class A Common Stock of Congoleum.These shares on a combined basis represent approximately 69.4% of the voting power of the outstanding capital stock of Congoleum.Each of the named individuals may be deemed a beneficial owner of these Congoleum shares. Natalie S. Marcus does not have sole voting and investment power over any shares of the outstanding Common Stock but is a co-trustee with Richard G. Marcus and Roger S. Marcus over 144,000 shares and trustee of a charitable trust, which holds 4,000 shares.Mrs. Marcus also has the right to acquire 5,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement. Richard G. Marcus has sole voting and investment power over 665,121 shares of the outstanding Common Stock.Mr. Marcus is also a co-trustee with Natalie S. Marcus and Roger S. Marcus over 144,000 shares.Mr. Marcus also has the right to acquire 70,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement.Richard G. Marcus's wife, Beth A. Marcus, owns 30,086 shares, of which shares Mr. Marcus disclaims beneficial ownership. Mr. Marcus also has the right to acquire 200,000 shares of Class A common stock of Congoleum, which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement. Roger S. Marcus has sole voting and investment power over 650,520 shares of the outstanding Common Stock.Mr. Marcus is also a co-trustee with Natalie S. Marcus and Richard G. Marcus over 144,000 shares.Mr. Marcus also has the right to acquire 70,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement.Mr. Marcus also has the right to acquire 200,000 shares of Class A common stock of Congoleum which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement. William M. Marcus has sole voting and investment power over 305,734 shares of the outstanding Common Stock.Mr. Marcus also has the right to acquire 56,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement.William M. Marcus' wife, Cynthia S. Marcus, owns 9,400 shares, of which shares Mr. Marcus disclaims beneficial ownership.Mr. Marcus also has the right to acquire 5,000 shares of common stock of Congoleum which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement. Mark N. Kaplan has sole voting and investment power over 2,000 shares of the outstanding Common Stock.Mark N. Kaplan has the right to acquire 5,000, shares which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement.Mr. Kaplan also owns 16,000 shares of Class A Common Stock of Congoleum, and has the right to acquire 6,000 shares of Class A Common Stock of Congoleum, that are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement, which shares represent less than 1% of the voting power of the outstanding capital stock of Congoleum. Messrs. John C. Garrels III and James S. Marcus have sole voting and investment power over 800 and 200 shares of the outstanding Common Stock, respectively. Messrs. John C. Garrels III, James S. Marcus and Kenneth I. Watchmaker each have the right to acquire 5,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement.Mr. Leo R. Breitman has the right to acquire 3,500 shares that are issuable upon exercise of options exercisable within 60 days of the date of this proxy statement. All directors and executive officers as a group may be considered beneficial owners of 593,600 shares ofClass A Common Stock of Congoleum and 4,395,605 shares of Class B Common Stock of Congoleum, which combined as a group, represent 70.5% of the voting power of the outstanding capital stock of Congoleum. As of December 31, 2009 and based on information contained in a Schedule 13G/A filed with the Securities and Exchange Commission on November 30, 2009. 10 As of December 31, 2009 and based on information contained in a Schedule 13G/A filed with the Securities and Exchange Commission on February 10, 2010.According to that Schedule 13G/A, Dimensional Fund Advisors LP (“Dimensional”) is an investment advisor registered under Section 203 of the Investment Advisors Act of 1940, furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts (such investment companies, trusts and accounts, collectively, the “Funds”).In its role as investment advisor or manager, Dimensional possesses investment and/or voting power over the securities of the Company that are owned by the Funds, and may be deemed to be the beneficial owner of the shares held by the Funds.According to the Schedule 13G/A, all securities reported in that Schedule 13G/A are owned by the Funds and Dimensional disclaims beneficial ownership of such securities. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires the Company's directors, officers and beneficial owners of more than 10% of the outstanding shares of Common Stock to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of Common Stock.Based solely upon a review of Forms 3, 4, and 5 furnished to the Company during or in respect of the fiscal year ended December 31, 2009, the Company is not aware of any director or officer of the Company or any beneficial owner of more than 10% of Common Stock who has not timely filed reports required by Section 16(a) of the Exchange Act during or in respect of such fiscal year may be required to file reports pursuant to Section 16(a). BOARD OF DIRECTORS ROLE IN RISK OVERSIGHT The Company has traditionally identified and evaluated risk as part of each business unit’s annual strategic planning process.Management advises the Board of the status of various risks including but not limited to credit risk, liquidity risk and major areas of operational risk. BOARD OF DIRECTORS COMMITTEES During 2009, the Board held eight meetings.Each director who was not an officer and employee of the Company received an annual director's fee of $15,000 and an attendance fee of $2,000 for each of the four regular Board meetings attended, and each member of the Audit Committee received $3,000 for each Audit Committee meeting attended during 2009.The directors do not receive a fee for telephonic meetings.In 2009, each director attended at least 75% of the aggregate of the total number of meetings of the Board of Directors and the total number of meetings of the committees of the Board on which each director serves, except Frederick H. Joseph. Directors may elect to defer the receipt of all or a part of the director fees payable to them by the Company.Amounts so deferred earn interest, compounded quarterly, at a rate equal to the prime rate quoted by Bank of America, Boston at the end of each quarter. Directors are also eligible to have their contributions to qualified charitable organizations matched by the Company in an aggregate amount up to $5,000 per director per year (the “Directors’ Matching Gift Program”). Pursuant to the Company's 1999 Stock Option Plan for Non-Employee Directors, on July 1, 2009, eachdirector of the Company was granted an option to purchase 500 shares of Common Stock, which options then became fully exercisable on January 1, 2010 in accordance with the terms of that plan. In 2009, Mark N. Kaplan also served as a director of Congoleum and as a member of Congoleum's Compensation Committee.In that capacity, Mr. Kaplan received an annual director's fee of $15,000 and an attendance fee of $2,000 for each of the four regular meetings of the Board of Directors of Congoleum that he attended in 2009.In addition, Congoleum directors are eligible to have their contributions to qualified charitable organizations matched by Congoleum in an aggregate amount up to $5,000 per director per year. In 2009, pursuant to Congoleum's 1999 Stock Option Plan for Non-Employee Directors, Mr. Kaplan was granted an option to purchase 500 shares of Congoleum Class A common stock, which option then became fully exercisable on January 1, 2010 in accordance with the terms of that plan. 11 The Board periodically evaluates the appropriate level and form of compensation for board and committeeservice by non-employee directors and adopts changes to the level and form of compensation for the provision of these services when it considers a change to be appropriate.Historically, the Company has not retained compensation consultants (and did not do so in 2009) to help the directors determine the amount and form of director and committee member compensation. The Company has a standing Compensation Committee consisting of three members, each of whom is an independent director as determined under the NYSE Amex listing standards.The Compensation Committee met one time during 2009.The members of the Compensation Committee are Messrs. Mark N. Kaplan (Chairman), John C. Garrels III, and Kenneth I. Watchmaker.The Compensation Committee is responsible for the review and establishment of executive compensation, including base salaries, bonuses and criteria for their award, personnel policies, particularly as they relate to fringe benefits, savings and investment plans, pension and retirement plans, and other benefits. In certain instances, the Compensation Committee may delegate limited authority to the President of the Company to determine the compensation for certain officers of the Company who are not named executive officers.Historically, the Compensation Committee has not retained compensation consultants (and did not do so in 2009) to help it determine the amount and form of executive compensation.The Compensation Committee does not have a charter. The Company has a standing Audit Committee composed of independent directors as determined under NYSE Amex’s listing standards and the applicable rules of the Securities and Exchange Commission. The members of the Audit Committee are Messrs. Kenneth I. Watchmaker (Chairman), John C. Garrels III, and James S. Marcus.Information regarding the functions performed by the Audit Committee, and the number of meetings held during 2009, is set forth in the Audit Committee Report included in this proxy statement. The Board of Directors has determined that the Company has at least one audit committee financial expert serving on its Audit Committee as determined under the applicable rules of the Securities and Exchange Commission. The Audit Committee financial expert is Kenneth I. Watchmaker who is an independent director as defined in NYSE Amex’s listing standards.A copy of the Charter of the Audit Committee of the Board of Directors of American Biltrite Inc. as amended and restated by the Board of Directors on March 13, 2008 is available on the Company’s website at www.ambilt.com. The Company does not have a standing nominating committee or formal procedure for nomination of directors. The Board of Directors believes that this is appropriate in light of the Company’s ownership structure, which includes individuals who together beneficially own approximately 54.4% of the outstanding Common Stock as of March 12, 2010 and who have identified themselves as persons who have in the past taken, and may in the futuretake, actions which direct or may cause the direction of the management of the Company, and their voting of shares of Common Stock in a manner consistent with each other.Accordingly, these individuals may be deemed to constitute a "group" within the meaning of Section 13(d)(3) of the Exchange Act and Rule 13d-5 thereunder.In light of the existence of this “group,” the Company is a “controlled company,” as that term is defined in Section 801 of the NYSE Amex Company Guide.As a result of the Company’s status as a “controlled company” it may avail itself of an exception to the NYSE Amex rule that generally requires a company whose stock is listed for trading on the NYSE Amex to have director nominations selected or recommended for the board’s selection by either a nominating committee comprised of independent directors or by a majority of the independent directors.All members of the Board of Directors participate in the consideration of director nominees. The Board does not have a policy with regard to the consideration of any director candidates recommended by security holders. The Board of Directors believes that such a policy is not necessary because the directors have access to a sufficient number of excellent candidates from which to select a nominee when a vacancy occurs on the Board and because the Board includes the controlling stockholders of the Company.Individual directors will generally recommend candidates to the controlling stockholders and, if acceptable, will submit that person’s name for consideration by the Board.While the Board does not have a specific policy regarding diversity, the Board generally seeks well-qualified candidates with a wide variety of backgrounds and who may also have a specific expertise in such areas as law, accounting, banking, or investment banking. All members of the Board of Directors are encouraged, but not required, to attend the Company’s annual meeting of stockholders.All members of the Board of Directors attended the annual meeting of stockholders held in 2009. 12 AUDIT COMMITTEE REPORT The Audit Committee oversees the Company’s financial reporting process on behalf of the Board. Management has the primary responsibility for the financial statements and the reporting process, including the systems of internal controls. In fulfilling its oversight responsibilities, the Audit Committee reviewed and discussed the audited financial statements in the Company's Annual Report on Form 10-K for the year ended December 31, 2009 with management and the independent auditors, including a discussion of the quality, not just the acceptability, of the accounting principles, the reasonableness of significant judgments, and the clarity of disclosures in the financial statements. The Audit Committee reviewed with the independent auditors, who are responsible for expressing an opinion on the conformity of those audited financial statements with U.S. generally accepted accounting principles, their judgments as to the quality, not just the acceptability, of the Company’s accounting principles and such other matters as are required to be discussed with the Audit Committee under generally accepted auditing standards.In addition, the Audit Committee discussed with the independent auditors the auditors’ independence from management and the Company, including the matters required to be discussed by the Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1. AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T, has received and reviewed the written disclosures and the letter from the independent auditors required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the audit committee concerning independence and considered the compatibility of non-audit services with the auditors’ independence. The Audit Committee discussed with the Company’s internal and independent auditors the overall scope and plans for their respective audits.The Audit Committee met quarterly with the independent auditors, with and without management present, to discuss the results of their examinations, their evaluations of the Company’s internal controls, and the overall quality of the Company’s financial reporting.The Audit Committee held five meetings during fiscal year 2009. In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Boardthat the Company’s 2009 audited financial statements be included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009 for filing with the Securities and Exchange Commission.The Audit Committee has also appointed Ernst & Young LLP as the Company’s independent auditors for 2010. AUDIT COMMITTEE Kenneth I. Watchmaker, Chairman John C. Garrels III James S. Marcus COMPENSATION COMMITTEE Each year, the Compensation Committee conducts a review of the Company's executive compensation.This review includes consideration of the relationship between an executive's current compensation and his/her current duties and responsibilities, and inflationary trends.The annual compensation review permits an ongoing evaluation of the relationshipsamongthe sizeand scope oftheCompany'soperations, theCompany'sperformanceandits executive compensation.The Compensation Committee also considers the legal and tax effects (including the effects of Section 162(m) of the Internal Revenue Code of 1986, as amended) of the Company's executive compensation program. The Compensation Committee's process also includes a review of the performance of each of the named executive officers and certain other executive officers for each fiscal year, the results of which are taken into account in establishing salary and bonus levels. The most significant corporate performance measure for bonus payments is earnings of the Company as a whole and then the relevant divisions or subsidiaries, where appropriate.There were no bonus awards in 2008 or 2009.In reviewing the individual performance of the named executive officers and certain other executive officers (other than the Chief Executive Officer), the Compensation Committee takes into account the views of Roger S. Marcus, the Chief Executive Officer.In addition, the Compensation Committee takes into account the full compensation package afforded by the Company (including its subsidiaries) to the individual named executive officer and certain other executive officers.The Compensation Committee believes that this program balances both the mix of cash and equity compensation, the mix of currently-paid and longer-term compensation, and the security of pension or retirement benefits in a way that furthers the compensation objectives discussed above. 13 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION Mark N. Kaplan, John C. Garrels III, and Kenneth I. Watchmaker were the members of the Compensation Committee of the Board during 2009 and they continue to serve as members of the Compensation Committee, none of whom is or was at any time during 2009 or at any previous time an officer or employee of the Company.Mark N. Kaplan is presently Of Counsel to Skadden, Arps, Slate, Meagher & Flom LLP, a law firm.During 2009, the Company retained Skadden, Arps, Slate, Meagher & Flom LLP for a variety of legal matters.The Company has retained Skadden, Arps, Slate, Meagher & Flom LLP during 2010 and proposes to retain the firm during the remainder of 2010.Mr. Kaplan is also a director of Congoleum and serves on the Compensation Committee of Congoleum. EXECUTIVE COMPENSATION The following table sets forth information concerning the compensation earned by or paid to the Chairman of the Board and Chief Executive Officer and the Company’s two other most highly compensated executive officers for services rendered to the Company and its subsidiaries in all capacities during 2009 (the “Named Executive Officers” or “NEOs”).The table also identifies the principal capacity in which each of the Named Executive Officers served the Company at the end of 2009. Option All Other Name and Principal Salary Bonus Awards Compensation Total Position Year Roger S. Marcus(1),(2) $ $
